PER CURIAM.
The appellant appeals the final judgment of no liability and the final judgment taxing fees and costs. We affirm in all respects, with the exception that we reverse the amount awarded for attorney’s fees.
The trial court awarded $164,348 in attorney’s fees even though the attorney charged his client only $150,196. On appeal, the appellee agrees that the trial court made an error with regard to the amount awarded. Because the trial court erroneously awarded $14,152 more than the attorney actually charged, we reverse and remand for the trial court to correct the error.
AFFIRMED in part; REVERSED AND REMANDED in part.
GUNTHER, GROSS and HAZOURI, JJ., concur.